—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered June 27, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, he was not prejudiced by the prosecutor’s summation. Two of the challenged remarks were the subject of defense objections that were sustained, and defense counsel did not seek additional curative instructions (see, People v Robinson, 258 AD2d 537; People v Vincent, 250 AD2d 787; People v Aguirre, 248 AD2d 717; People v Reyes, 248 AD2d 412; People v Jalah, 107 AD2d 762). The defendant’s remaining contentions regarding the prosecutor’s summation are unpreserved for appellate review (see, CPL 470.05 [2]; People v Balls, 69 NY2d 641), and we decline to review them in the exercise of our interest of justice jurisdiction. Although the prosecutor’s characterization of the defendant as a coward for participating in an armed robbery in *440which a victim was needlessly shot and killed might have been better left unsaid, this isolated remark does not require reversal, especially in light of the overwhelming evidence of the defendant’s guilt (see, People v Johnson, 212 AD2d 362).
The defendant’s remaining contentions are without merit. Santucci, J. P., Krausman, S. Miller and Smith, JJ., concur.